Per Curiam.

Habeas corpus tests only the jurisdiction of the sentencing court. In this ease, the J\ivenile *146Court had jurisdiction of the subject matter and the person of appellant. Accordingly, its original order of commitment, as well as its subsequent order of July 9, 1970, committing appellant to the detention home for 30 days, were valid and lawful orders by a court of competent jurisdiction. The judgment of the Court of Appeals is, therefore, affirmed.

Judgment affirmed.

O’Neill, C. J., Schneider, Herbert, Duncan, Corrigan, Stern and Leach, JJ., concur.